This cause having been duly submitted upon the transcript of record and the briefs of counsel, the majority of the Court are of the opinion that the trial court committed no error in sustaining the motion to dismiss the bill as to the defendant, Clifton C. Taylor, and in granting the motion to transfer the cause to the law court, the Civil Court of Record in and for Dade County, Florida, for proper proceedings in said court against the other defendants, it having been made to appear to the circuit judge, after granting the motion to dismiss the cause as to defendant Taylor, that the plaintiff in said cause seeks recovery only of damages against the other defendants in said cause. (See Section 75 of 1931. Chancery Act.)
No reversible error appearing the order appealed from is hereby — *Page 396 
Affirmed.
TERRELL, C. J., WHITFIELD, BROWN and BUFORD, J. J., concur.
CHAPMAN, J., dissents.